Supplement Dated February 2, 2011 To The Prospectus Dated October 11, 2010 For PERSPECTIVE II® FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I This supplement updates the prospectus.Please read and keep it together with your copy of the prospectus for future reference. Effective October 11, 2010, under FEES AND EXPENSES TABLES, Total Annual Fund Operating Expenses, please add the following: Fund Operating Expenses (As an annual percentage of each Fund's average daily net assets) Fund Name Management and Admin Fee A Distribution and/or Service (12b-1) Fees Other Expenses B Acquired Fund Fees and Expenses C Total Annual Fund Operating Expenses JNL/Mellon Capital Management Technology Sector 0.46% 0.20% 0.03% 0.00% 0.69% ' (To be used with VC4224 10/10 and JMV5763 10/10)JMV6923 02/11
